Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 6/29/2022 has been entered.   Claims 1-20 are pending.   Newly amended features, where relevant, necessitate new grounds of rejections.
Response to Arguments
Applicant's arguments filed on 6/29/2022 have been fully considered but they are not persuasive.
On pages 9-10 of the Remarks, the Applicants argue that Ma failed to disclose or suggest "generating... using the first image and the second image as a stereo pair in a three- dimensional reconstruction process, (i) a first set of points in a three-dimensional space, the first set of points representing the first subject, and (ii) a second set of points in the three-dimensional space, the second set of points representing a background depicted in the first image and the second image.”
In response, the Examiner respectfully disagrees and submits that Ma discloses a liveness detection system that detects a face of a user using an image capture device of an authentication system and a background adjacent to the face to determine the associated size and location of the face and background.  The liveness detection system computes the motion over plural pictures or frames and compares the motion between the face and the background to determine whether the user attempting to access the network is a live human being or a photo of a live human being (Ma, ¶ [0019]-[0020]).  The liveness detection system receives plural pictures close in time, and generates many sub-units from the pictures.  For each sub-unit, the liveness detection system estimates and compares the moving direction and magnitude between the two pictures to determine whether the face is a real human being or not (Ma, ¶ [0031]). Ma further discloses it is easy to differentiate between a 3D face and a 2D face image from captured video by analyzing the facial actin or express, and one mechanism for liveness detection is to use a 3D or infrared camera to identify the depths of a stereoscopic based face and plane image (Ma, ¶ [0023]).  As such, Ma’s liveness detection system may generate the different sets of 3D data points from the plural pictures or sub-set of 3D data points to compare to identify the difference between the pictures.    Therefore, the Applicants’ argument is not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (US 2013/0188840 hereinafter Ma) in view of Anderholm et al. (US 2018/0096576 hereinafter Anderholm).
Regarding claim 1, Ma discloses a method comprising: 
receiving, at one or more processing devices, a first sequence of images of a first subject captured by an image acquisition device over a time period in which relative locations of the image acquisition device with respect to the first subject vary (FIG. 1-5, 6A-C & 7, ¶ [0006], [0019]-[0023]; i.e. receiving plural pictures of a video stream comprising a face and an adjacent background); 
selecting, by the one or more processing devices, a first image and a second image from the first sequence of images, wherein the first image represents a first relative location of the image acquisition device with respect to the first subject, and the second image represents a second relative location, different from the first relative location, of the image acquisition device with respect to the first subject (FIG. 1-5, 6A-C & 7, ¶ [0006], [0026]-[0031]; i.e. selecting images from the video stream to find the differences to determine whether the target in the captured video is a real human or not by comparing the movements of the face and background); 
generating, by the one or more processing devices and using the first image and the second image as a stereo pair in a three-dimensional reconstruction process, (i) a first set of points in a three-dimensional space, the first set of points representing the first subject, and (ii) a second set of points in the three-dimensional space, the second set of points representing a background depicted in the first image and the second image (FIG. 1-5, 6A-C & 7, ¶ [0023] “…it is easier to differentiate between a three-dimensional (3D) face…from captured video by analyzing the facial action or express.  For instance, one mechanism for liveness detection is to use a 3D or infrared camera to identify the depths of a stereoscopic-based face and plane image”, ¶ [0031] “…to compare the movements of the face and background…the liveness detection system may implement well-known face detection algorithms to find discriminating information of the face…”; i.e. the liveness detection system may use the 3D to construct image point data to identify the depths of the stereoscopic based face and plane image); 
determining that a first difference between (i) a first depth associated with the first set of points in the three-dimensional space, and (ii) a second depth associated with the second set of points in the three-dimensional space satisfies a threshold condition; and 
responsive to determining that the first difference satisfies the threshold condition, preventing access to a secure system (¶ [0023], [0028], [0031]; i.e. if the moving directions and magnitudes of the face and background is different, the liveness detection system determines the target is a real human being before allowing access). 
Ma does not explicitly disclose  determining that a first difference between (i) a first depth associated with the first set of points in the three-dimensional space, and (ii) a second depth associated with the second set of points in the three-dimensional space satisfies a threshold condition.
However, Anderholm discloses determining that a first difference between (i) a first depth associated with the first set of points in the three-dimensional space, and (ii) a second depth associated with the second set of points in the three-dimensional space satisfies a threshold condition (¶ [0020], [0166]-[0171]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Anderholm’s teaching into Ma in order to use depth and radar to compare the background and foreground of the images to detect person event when the person has minimum movement (Anderholm, Abstract, ¶ [0169]).
Regarding claim 2, Ma in view of Anderholm discloses the method of claim 1, further comprising: identifying the first subject as an alternative representation of a live person responsive to determining that the first difference satisfies a threshold condition (Ma, ¶ [0028], [0031]); and preventing the access to the secure system responsive to identifying the first subject as an alternative representation of a live person (Ma, ¶ [0028]).   
Regarding claim 3, Ma in view of Anderholm discloses the method of claim 1, wherein the image acquisition device is a camera disposed on a mobile device, and the sequence of images are captured as the mobile device is moved towards the first subject (Ma, ¶ [0019], [0045]).  
Regarding claim 4, Ma in view of Anderholm discloses the method of claim 2, wherein the alternative representation of the live person comprises a photograph of the live person printed on paper, or presented on a display device (Ma, ¶ [0019]).  
Regarding claim 5, Ma in view of Anderholm discloses the method of claim 1, wherein the three-dimensional reconstruction process comprises a photometric stereo process, and wherein at least one of the first set of points and the second set of points is generated using the photometric stereo process for estimating a three dimensional shape from two dimensional images (Ma, ¶ [0023]; Anderholm, ¶ [0166]-[0171]).  
Regarding claim 6, Ma in view of Anderholm discloses the method of claim 5, wherein the photometric stereo process comprises a structure-from-motion process (Ma, ¶ [0020]; Anderholm, ¶ [0166]-[0171]).  
Regarding claim 7, Ma in view of Anderholm discloses the method of claim 5, wherein the photometric stereo process comprises a shape-from-shading process (Ma, ¶ [0020]; Anderholm, ¶ [0166]-[0171]).  
Regarding claim 8, Ma in view of Anderholm discloses the method of claim 1, further comprising:  receiving, at the one or more processing devices, a second sequence of images of a second subject captured by the image acquisition device over a time period in which relative locations of the image acquisition device with respect to the second subject vary (Ma, ¶ [0026]-[0031]);  selecting, by the one or more processing devices, a third image and a fourth image from the second sequence of images, wherein the third image represents a third relative location of the image acquisition device with respect to the second subject, and the fourth image represents a fourth relative location, different from the third relative location, of the image acquisition device with respect to the second subject (Ma, ¶ [0026]-[0031]); generating, by the one or more processing devices and using the third image and the fourth image as another stereo pair in the three-dimensional reconstruction process, (i) a third set of points in the three-dimensional space, the third set of points representing the second subject, and (ii) a fourth set of points in the three-dimensional space, the fourth set of points representing a background depicted in the third image and the fourth image (Ma, ¶ [0026]-[0031]); determining that a second difference between (i) a third depth associated with the third set of points in the three-dimensional space, and (ii) a fourth depth associated with the fourth set of points in the three-dimensional space fails to satisfy the threshold condition (Ma, ¶ [0026]-[0031]; Anderholm, ¶ [0166]-[0171]); and  responsive to determining that the second difference fails to satisfy the threshold condition, initiating an authentication process for determining if the second subject is authorized to access the secure system (Ma, ¶ [0026]-[0031]).   
Regarding claim 9, Ma discloses an system comprising: 
an image acquisition device configured to capture a first sequence of images of a first subject over a time period in which relative locations of the image acquisition device with respect to the first subject vary (FIG. 1-5, 6A-C & 7, ¶ [0006], [0019]); and 
an image analysis engine comprising one or more processing devices, wherein the image analysis engine is configured to: receive the first sequence of images (FIG. 1-5, 6A-C & 7, ¶ [0006], [0019]-[0023]; i.e. receiving plural pictures of a video stream comprising a face and an adjacent background), select a first image and a second image from the first sequence of images, wherein the first image represents a first relative location of the image acquisition device with respect to the first subject, and the second image represents a second relative location, different from the first relative location, of the image acquisition device with respect to the first subject (FIG. 1-5, 6A-C & 7, ¶ [0006], [0026]-[0031]; i.e. selecting images from the video stream to find the differences to determine whether the target in the captured video is a real human or not by comparing the movements of the face and background), generate, using the first image and the second image as a stereo pair in a three-dimensional reconstruction process, (i) a first set of points in a three-dimensional space, the first set of points representing the first subject, and (ii) a second set of points in the three- dimensional space, the second set of points representing a background depicted in the first image and the second image (FIG. 1-5, 6A-C & 7, ¶ [0023] “…it is easier to differentiate between a three-dimensional (3D) face…from captured video by analyzing the facial action or express.  For instance, one mechanism for liveness detection is to use a 3D or infrared camera to identify the depths of a stereoscopic-based face and plane image”, ¶ [0031] “…to compare the movements of the face and background…the liveness detection system may implement well-known face detection algorithms to find discriminating information of the face…”; i.e. the liveness detection system may use the 3D to construct image point data to identify the depths of the stereoscopic based face and plane image), determine that a first difference between (i) a first depth associated with the first set of points in the three-dimensional space, and (ii) a second depth associated with the second set of points in the three-dimensional space satisfies a threshold condition, responsive to determining that the first difference satisfies the threshold condition, prevent access to a secure system (¶ [0023], [0028], [0031]; i.e. if the moving directions and magnitudes of the face and background is different, the liveness detection system determines the target is a real human being before allowing access).  
Ma does not explicitly disclose  determining that a first difference between (i) a first depth associated with the first set of points in the three-dimensional space, and (ii) a second depth associated with the second set of points in the three-dimensional space satisfies a threshold condition.
However, Anderholm discloses determining that a first difference between (i) a first depth associated with the first set of points in the three-dimensional space, and (ii) a second depth associated with the second set of points in the three-dimensional space satisfies a threshold condition (¶ [0020], [0166]-[0171]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Anderholm’s teaching into Ma in order to use depth and radar to compare the background and foreground of the images to detect person event when the person has minimum movement (Anderholm, Abstract, ¶ [0169]).
Regarding claim 10, see claim 2 above for the same reasons of rejections.  
Regarding claim 11, see claim 3 above for the same reasons of rejections.  
Regarding claim 12, see claim 4 above for the same reasons of rejections.  
Regarding claim 13, see claim 5 above for the same reasons of rejections.  
Regarding claim 14, see claim 6 above for the same reasons of rejections.  
Regarding claim 15, see claim 7 above for the same reasons of rejections.  
Regarding claim 16, see claim 8 above for the same reasons of rejections.  
Regarding claim 17, see claim 1 above for the same reasons of rejections.  
Regarding claim 18, see claim 3 above for the same reasons of rejections.  
Regarding claim 19, see claim 5 above for the same reasons of rejections.  
Regarding claim 20, see claim 8 above for the same reasons of rejections.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311. The examiner can normally be reached Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.D.N/Examiner, Art Unit 2435   


/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435